IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 01-30983
                         Summary Calendar


LUTHER D MOORE, JR

                Plaintiff - Appellant

     v.

BELLSOUTH TELECOMMUNICATIONS INC; COMMUNICATION WORKERS OF
AMERICA, Local #3411

                Defendants - Appellees


                       --------------------
           Appeal from the United States District Court
        for the Western District of Louisiana, Shreveport
                        USDC No. 01-CV-1068
                       --------------------
                          February 7, 2002
Before KING, Chief Judge, and DAVIS and EMILIO M. GARZA, Circuit
Judges.

PER CURIAM:*

     Plaintiff-appellant waited almost three years after he left

his job to file an EEOC charge of age discrimination.    The EEOC

dismissed the charge because it was not filed within the time

limit required by law.    Plaintiff-appellant then filed suit in

the district court.   When the Report and Recommendation of the

magistrate judge was issued, the plaintiff-appellant was given an

opportunity to set forth in his objections to the Report and

Recommendation any facts not mentioned in his complaint that he

contended provided grounds for equitable tolling.   He failed to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 01-30983
                                -2-

do so, and the district court dismissed his complaint as time-

barred.   We have reviewed his brief, and we find there no reason

to disturb the district court’s judgment.

     The judgment of the district court is AFFIRMED.